Exhibit GUARANTY THIS GUARANTY, dated as of July 15, 2008 (the “Guaranty”), is made by GREAT PLAINS ENERGY INCORPORATED, a Delaware limited liability company (together with its successors and permitted assigns, the “Guarantor”), in favor of Union Bank of California, N.A., acting in its capacity as successor trustee under the Indenture (as defined below) and the holders of the Notes (as defined below). Pursuant to the Indenture, dated as of November 1, 1990 (as amended, modified or supplemented from time to time, the “Indenture”) executed by and between Aquila, Inc. (the “Issuer”) and Union Bank of California, N.A., in its capacity as successor trustee (the “Trustee”), the Issuer has issued its 8.27% Senior Notes due 2021 in the aggregate principal amount of $131,750,000 (the “Notes”).Pursuant to an Agreement and Plan of Merger dated as of February 6, 2007, by and among the Guarantor, Issuer, Black Hills Corporation and Gregory Acquisition Corp. (the “Merger Agreement”), the Issuer has agreed to be acquired by the Guarantor.The transaction will be consummated by merging Gregory Acquisition Corp. with and into the Issuer (the “Merger”), with the Issuer continuing as the surviving corporation.Upon completion of the Merger, the Issuer will become a wholly-owned subsidiary of the Guarantor, and the Guarantor is willing to execute and deliver this Agreement.The Guarantor has agreed to execute and deliver this Guaranty in order to guarantee the payment and performance of the obligations of the Issuer under the Notes and the Indenture. ARTICLE I DEFINITIONS SECTION 1.01.Indenture.Capitalized terms used in this Agreement and not otherwise defined herein have the meanings specified in the Indenture. SECTION 1.02. Other Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “Agreement” means this Guaranty. “Guarantor” has the meaning assigned to such term in the preliminary statement of this
